Citation Nr: 1435259	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the reduction of the disability evaluation for the Veteran's right eye chemical burn residuals from 70 to 30 percent effective as of November 1, 2006, was proper.  

2.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's right eye chemical burn residuals for the period prior to August 26, 2010.  

3.  Entitlement to an initial disability evaluation in excess of 60 percent for the Veteran's bilateral eye chemical burn residuals with chronic uveitis.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1967 to December 1969; from July 1991 to January 1992; and from February 2003 to June 2004.  He served in both the Republic of Vietnam and Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Newark, New Jersey, Regional Office (RO) which, in pertinent part, determined that an August 2005 rating decision was clearly and unmistakably erroneous in assigning a 70 percent disability evaluation for the Veteran's right eye chemical burn residuals and proposed to reduce the evaluation for that disability from 70 to 30 percent.  In September 2007, the RO, in pertinent part, effectuated the proposed reduction as of November 1, 2006.  In January 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In April 2010, the RO increased the evaluation for the Veteran's posttraumatic stress disorder (PTSD) from 70 percent to 100 percent; effectuated the award as of October 20, 2008; and determined that the award rendered his claim of entitlement to a TDIU moot.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.   

In July 2011, the Appeals Management Center (AMC) restored a 70 percent evaluation for the Veteran's right eye chemical burn residuals for the period from November 1, 2006, to September 30, 2007 and indicated that entitlement to service connection for the right eye condition is stopped on August 26, 2010 in order to provide service connection for a bilateral eye disorder.  The RO noted that since the decision did not provide entitlement to restoration of the prior 70 percent from the period from October 1, 2007 to the present, the issue remains on appeal.  The RO established service connection for bilateral eye chemical burn residuals with chronic uveitis; assigned a 60 percent evaluation for that disability; and effectuated the award as of August 26, 2010.

The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of an evaluation in excess of 70 percent for the Veteran's right eye chemical burn residuals for the period prior to August 26, 2010; an initial evaluation in excess of 60 percent for the Veteran's bilateral eye chemical burn residuals with chronic uveitis; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  The report of a May 2006 VA eye examination may not be considered in determining whether an August 2005 rating decision was clearly and unmistakably erroneous in assigning a 70 percent evaluation for the Veteran's right eye chemical burn residuals.  

2.  The evidence of record at the time of the September 2007 reduction action did not establish material improvement of the Veteran's right eye chemical burn residuals.  

CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's right eye chemical burn residuals from 70 percent to 30 percent effective as of November 1, 2006, was improper.  38 C.F.R. §§ 3.105(a), 3.344 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by38 U.S.C.A. § 5103(a) , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation of the Veteran's right eye chemical burn residuals from 70 to 30 percent disabling effective as of November 1, 2006, was improper.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist as to that issue is not necessary.  

II.  Reduction of the Evaluation for the Veteran's Right Eye Disability

The Veteran contends that the reduction of the evaluation for his right eye chemical burn residuals from 70 to 30 percent disabling effective as of November 1, 2006, was improper as his service-connected disorder had not been improperly evaluated in the initial rating decision establishing service connection for the disability.  

An April 2005 written statement from D. Fischer, M.D., relates that he had been "aggressively" treating the Veteran's in-service right eye chemical burn residuals.  The doctor reported that the Veteran's "vision is counting fingers at 2 feet which is the level of legal blindness in the right eye and 20/200 in the left eye."  The report of a June 2005 VA eye examination notes that the Veteran exhibited "aided distant and near acuities" of "[right eye] hand motion at 1 1/2 feet and [left eye] 20/20."  The Veteran was diagnosed with a "history of chemical burn with decreased [visual acuity] in the right eye and secondary anterior uveitis with cystoid macular edema;" cataracts; and "choroidal nevus in the left eye."  

In August 2005, VA established service connection for right eye chemical burn residuals; assigned a 70 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.79, Diagnostic Code 6068; and effectuated the award as of June 5, 2004.  

The report of a May 2006 VA eye examination notes that the Veteran exhibited "best corrected" distance and near visual acuities of hand motion at one foot in the right eye and 20/20 in the left eye.  The Veteran was diagnosed with a "history of anterior uveitis with cystoid macular edema secondary to chemical burn [right eye];" right eye pseudophakia; and left eye choroidal nevus.  

In August 2006, the RO determined that the August 2005 rating decision was clearly and unmistakably erroneous in assigning a 70 percent evaluation for the Veteran's right eye chemical burn residuals and proposed to reduce that evaluation from 70 to 30 percent.  The RO stated that "the [May 2006] VA examination report revealed that findings of best-corrected distance acuities were [right eye] motion at one foot and 20/20 [left eye]" and "the best-corrected near visual acuities were hand motion [right eye] and 20/20 [left eye]."  The RO clarified that "in this case, the disability evaluation is proposed to be reduce (sic) because the previous decision was a clear and unmistakable error."  In September 2007, the RO effectuated the proposed reduction as of November 1, 2006.  

In an August 2008 statement of the case (SOC) issued to the Veteran, the RO informed the Veteran that "following a VA examination in May 2006, it was determined that the eye condition had not been properly evaluated" and "a determination was made that there was clear and unmistakable error in the assignment of the 70 percent evaluation."  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The Court has set forth the following three pronged test to determine whether "CUE" is present in a prior RO determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was "CUE" must be based on the record and the law as it existed at the time of the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 413, 419 (1999).  A determination of CUE is dependent solely upon a review of that evidence which was before the adjudicator at the time of the challenged decision.  
 
The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Although material improvement in the physical or mental condition is clearly reflected, VA will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  

The Court has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The RO found that the August 2005 rating decision was clearly and unmistakably erroneous in assigning a 70 percent evaluation for the Veteran's right eye chemical burn residuals based upon the report of a May 2006 VA eye examination.  As the May 2006 VA examination report did not exist and therefore could not have been before VA at the time of the August 2005 rating decision assigning an initial 70 percent evaluation for the Veteran's right eye disability, it may not be the basis of a determination of CUE in the August 2005 rating decision.  

The reduction of the evaluation for the Veteran's right eye was specifically based upon the alleged CUE in the August 2005 rating decision.  The RO did not identify any sustained improvement of the Veteran's service-connected right eye chemical burn residuals.  Indeed, the Veteran's right eye vision acuity was reported to have actually worsen from "hand motion at 1 1/2 feet" in June 2005 to "hand motion at one foot" in May 2006.  

In the absence of both CUE in the August 2005 rating decision and any specific and objective findings of material improvement of the Veteran's right eye disability, the Board concludes that the reduction of the evaluation for the Veteran's right eye chemical burn residuals from 70 to 30 percent effective as of November 1, 2006, was improper.  38 C.F.R. §§ 3.105(a), 3.344.  

ORDER

The reduction of the evaluation for the Veteran's right eye chemical burn residuals from 70 to 30 percent effective as of November 1, 2006, was improper.  

REMAND


In light of the Board's determination above that the reduction of the evaluation for the Veteran's right eye disability from 70 to 30 percent effective as of November 1, 2006, was improper, the issues of the Veteran's entitlement to both an evaluation in excess of 70 percent for his right eye disability for the period prior to August 26, 2010, and an initial evaluation in excess of 60 percent for his bilateral eye chemical burn residuals with chronic uveitis should be readjudicated.  

The Veteran was last afforded a VA eye examination in September 2010.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  An additional VA eye examination is necessary in resolving the issues raised by the instant appeal.  

Clinical documentation dated after September 2010 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In April 2010, the RO determined that the Veteran's claim of entitlement to a TDIU was moot.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected eye disabilities after September 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2010.  

3. Schedule the Veteran for the VA eye evaluation in order to determine the nature and severity of his bilateral eye chemical burn residuals with chronic uveitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's service-connected eye disabilities upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then readjudicate the issues of entitlement to an evaluation in excess of 70 percent for the Veteran's right eye chemical burn residuals for the period prior to August 26, 2010; an initial evaluation in excess of 60 percent for his bilateral eye chemical burn residuals with chronic uveitis  residuals; and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


